DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15, 18, 23, and 29-30 have been amended. Claim 1-14, 17, and 19-22 are cancelled. Claims 40-46 are newly added. Claims 15-16, 18, and 23-46 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-16, 18, and 23-39 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claim 41 is objected to because of the following informalities:  grammatical error.  Appropriate correction is required.
Claim 41, lines 1-2: “provided in both of (i) [[in]] the upper surface”
Claim 41, line 3: “and (ii) [[in]] the upper surface of the substrate”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18, 40, and 44 (and their dependents 23-33, 36-39, 41-43 and 45-46) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to Claims 15 and 40 (and their dependent claims 23-33 and 41-43), the claim limitations indicate “wherein a trench portion is not provided in at least one of (i) the upper surface of the substrate between the lower electrode of the second subpixel and the lower electrode of the third subpixel and (iii) the upper surface of the substrate between the lower electrode of the first subpixel and the lower electrode of the second subpixel” which means an instance exists in which a trench is provided between subpixels 211 and 213 and between subpixels 211 and 212 OR between subpixels 211 and 213 and between subpixels 213 and 212 of which is not described in the specification or shown in the drawings. Further paragraphs 56 and 64 indicate that it is only necessary to limit the current leakage between the subpixels 211 and 213 as compared to the current leakage between the subpixels 212 and 213 and the subpixels 211 and 212. 
With respect to Claims 18 and 44 (and their dependent claims 36-39 and 45-46), the claim limitations indicate “wherein, in a case that a distance in a direction along the substrate between the first portion and the second portion at a first height from an upper face of the substrate is a first distance, and in a case that a distance in the direction between the first portion and the second portion at a second height from an upper face of the substrate is a second distance, the second height being larger than the first height, the second distance is shorter than the first distance, wherein, in a case that a distance in the direction between the third portion and the fourth portion at the first height is a third distance, and in a case that a distance in the direction between the third portion and the fourth portion at the second height is a fourth distance, the fourth distance is larger than the third distance” is not described in the specification or shown in the drawings. The specification does not mention an “upper surface” nor does the specification define a first height from an upper face of the substrate or define a second height from an upper face of the substrate. The above mentioned claim limitations mention “a distance in a direction along the substrate between the first portion and the second portion … is a first distance” and “a distance in a direction along the substrate between the first portion and the second portion … is a second distance” however these statements appear to be indefinite since there is only one distance between the first portion and the second portion. The same similarly applies for the third portion and fourth portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 44 (and their dependents 23-33, 36-39, 41-43 and 45-46) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 18 and 44 (and their dependent claims 36-39 and 45-46), the claim limitations indicate “the third portion, between the second subpixel and the third subpixel and/or between the first subpixel and the second subpixel, covering an edge portion of the lower electrode of one of the two neighboring subpixels, and the fourth portion, between the second subpixel and the third subpixel and/or between the first subpixel and the second subpixel, covering an edge portion of the lower electrode of the other of their two neighboring subpixels” namely the condition of “and/or” renders the claims indefinite since the condition would indicate that an instance of the insulating member where the third portion or the fourth portion are not adjacent to one another between the same two subpixels. Also the claim limitations would encompass “the third portion, between the second subpixel and the third subpixel AND between the first subpixel and the second subpixel” while “covering an edge portion of the lower electrode of one of the two neighboring subpixels” which could be the lower electrode of the first subpixel or a lower electrode of the third subpixel and simply does not exist as described in the specification. The same similarly applies for the fourth portion. 

Allowable Subject Matter
Claims 16 and 34-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 16, none of the prior art teaches a display apparatus comprising a plurality of pixels arranged on a substrate, the plurality of substrates comprising a first subpixel, a second subpixel, and a third subpixel which are arranged to be adjacent to each other, such that a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel, and wherein a trench portion is provided in an upper surface of the substrate only between.
Claims 15 and 40 (and their dependents 23-33 and 41-43) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONNA V Bocar/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621